Burnside, J.
The act of 1806 (Dunlop, 242), abolished the ancient form and manner of instituting the action of ejectment. The 12th section of the act provides a plain form of writ, and requires a description of the land to be filed, in which the plaintiff is to aver that the title is in him. The supplement to this act, in 1807 (Dunlop, 253), declares that the form given in the act of 1806 shall issue in all cases; and all parties having an undivided interest in lands, whether as joint-tenants, co-parceners, or tenants in common, may join therein, and recover according to their interest and title.
Here, the plaintiffs claimed on the trial,- to recover the interest in the land in question, which fell to them by the death of their aunt. They failed to show that their father had any interest at the time of his death; his interest in the tract having been sold by the sheriff in his lifetime. They did show title, and a right in the land, *498Which had descended to them from their father’s sister, who had survived their father. The court ought to have held the words in the writ and on the docket, “heirs of Robert Magill, deceased,” as words descriptive of the plaintiffs — who they were. They showed that they were the children óf Robert Magill; but, as the defendant gave evidence that the interest of Robert Magill was divested in his lifetime, they certainly could show that they had an interest in the lands, which had descended to them by the death of their maiden aunt, at the institution of the ejectment, and -how they .derived title to an undivided interest in the tract in question. .
Judgment reversed, and a venire de novo awarded.